Title: From Benjamin Franklin to Antonio Francesco Salucci et fils, 18 March 1779
From: Franklin, Benjamin
To: Salucci, Antonio Francesco, & fils


Gentlemen
Passy March 18 1779
I am honor’d with your Letter of the 5th. ult. and am glad to learn that you have ventured on an Expedition of Goods to America. I must heartily wish they may arrive safe and that the Returns may afford you an encouraging Profit. You may rely upon it that your Ship will meet with a most friendly Reception in any one of the U.S.; with all the facilities for your Commerce and all the Protection that well regulated & good Governments afford to Strangers with whom they are in Friendship. I have the honor to be &c
Mess. Ant. Bran. Salucci & freres (Livourne)
